By the Court.

The credibility, of a witness may be impeached by attacking his character. His competency may be attacked by showing him to be insane or non compos mentis. It is now proposed to show that in an interval between the time when the facts to which this witness testifies occurred, and this time, he has had an attack of insanity — admitting that both then and now he was and is sane; and the objec is avowed to be to impeach his credibility by showing that his mind has been so impaired by disease and temporary insanity as that his memory cannot now be relied on. We think this cannot be done. It. is an inquiry into the present strength of a witness’s mind and memory; an inquiry as to what extent disease and temporary insanity have affected his mind; an inquiry too wide, loose and uncertain, to be admitted. On the same principle we should admit an inquiry into a witness’s habits of intemperance or other causes affecting, though temporarily, his mind and reason. If the question be confined to the period to which the witness’s testimony applies, it may be admissible to discredit him entirely; because if he is shown to have been insane at the time, this makes it absolutely certain that he could not have known the facts of which he speaks. It introduces no nice question of the extent of a man’s intellect, or tenacity of his memory, but it flatly contradicts him. It shows that he never knew that which he swears he remembers. So the credit of a witness may be impeached by showing that he was intoxicated *343at the time the transaction happened about which he testifies. (Tuttle vs. Russell, 2 Day, 201; Swift Ev. 144; 1 Stark. Ev. 147, n.) But it is not competent to show that a witness has been drunk half his life between the period of which he speaks and the time of his giving testimony, in order to show that his memory has been impaired by such habits. If the question, therefore, is confined to the period of which the witness spoke, before the death of his father, we are inclined to admit it; but we think it is not competent to impeach his credit by showing an attack of insanity in the interval.
C. G. Ridgely and Frame, for plaintiffs.
Rogers and Wootten, for defendant.
Testimony rejected ; and exception taken.
The case finally rested on questions of fact, which were left to the jury, and the verdict went for the plaintiffs.